Determination of board of fire commissioners confirmed, without costs. Our determination is solely that there was evidence in the record justifying the commissioners finding the appellant to have violated the rules and, therefore, to be subject to discipline. We Jrnve no jurisdiction to pass upon the quality and amount of discipline imposed. ( People ex rel. Masterson *810v. French, 110 N. Y. 494; People ex rel. Guiney v. Valentine, 274 id. 331.) All concur. (Certiorari proceeding brought to review the dismissal of relator from defendants’ fire department.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.